Citation Nr: 1008078	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for macular 
scarring, left eye.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the RO last considered the Veteran's 
claim in the February 2008 statement of the case.  However, 
effective in December 2008, VA revised the criteria for 
evaluating disorders of the eye.  VA must evaluate the 
Veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the higher rating.  See VAOPGCPREC 
7- 2003.  

Prior to December 2008, Diagnostic Code 6011 (retinal scars, 
atrophy, or irregularities) provided that a 10 percent rating 
should be assigned if the disability resulted in an 
irregular, duplicated, enlarged, or diminished image, whether 
unilateral or bilateral.  Effective December 18, 2008, Code 
6011 added that, alternatively, the disability should be 
evaluated based on visual impairment due to retinal scars, 
atrophy, or irregularities, if this would result in a higher 
evaluation.  

The Board observes that the RO specifically denied the 
Veteran's claim for an initial compensable rating for the 
disability on the basis that the evidence did not show that 
the disability resulted in an irregular, duplicated, 
enlarged, or diminished image so as to warrant a 10 percent 
rating.  The RO has not considered evaluating the disability 
based on impairment of visual acuity, as provided in the 
revised version of Code 6011.  The Board finds that it would 
be prejudicial to the Veteran for the Board to consider his 
claim under the revised rating criteria without first 
permitting the RO to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Additionally, the Veteran's representative has requested that 
the Veteran be afforded another examination.  The Veteran has 
not indicated that his visual acuity has worsened or that the 
disability has caused other additional impairment since the 
May 2007 VA compensation examination.  However, in light of 
the May 2007 VA examiner's comment that it was difficult to 
determine the extent to which the disability affected the 
Veteran's overall vision secondary to her finding that the 
Veteran displayed nonorganic vision loss that was not 
supported by clinical data, the Board believes that another 
examination should be scheduled to evaluate the service-
connected eye disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
sources of treatment or evaluation of his 
eye disability since February 2008.  
After obtaining any needed signed 
authorizations, request copies of the 
records of all treatment or valuation 
identified by the Veteran.  Regardless of 
whether or not the Veteran responds, 
obtain copies of all inpatient and 
outpatient treatment records from the 
Dayton VA Medical Center (VAMC) since 
February 2008.  Associate with the claims 
file all records obtained.  Any negative 
response should annotated into the claims 
file.

2.  Then, schedule the Veteran for 
another eye examination.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing should be completed.  
The examiner should set forth in detail 
all current symptoms, clinical findings, 
and diagnoses regarding the service-
connected macular scar, left eye.  Ask 
the examiner to provide the following 
opinions, to the extent possible:

a.  Does the service-connected 
macular scar produce an 
irregular, duplicated, 
enlarged, or diminished image?  

b.  What portion of any noted 
decreased visual acuity 
(central or peripheral) is 
attributable to the service-
connected macular scar?  

All opinions should be supported by 
adequate rationale.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with accompanying 
rationale.  Similarly, if the findings of 
the examination are deemed incongruous 
with the overall disability, such should 
be stated and discussed with rationale 
provided.

3.  Upon completion of the requested 
development, again consider the Veteran's 
claim, under both the old and the revised 
rating criteria.  If the claim is not 
granted to his satisfaction, furnish the 
Veteran and his accredited representative 
with a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


